Citation Nr: 1531030	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of documents in such files reveals that, with the exception of a January 2015 Informal Hearing Presentation submitted by the Veteran's representative, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With regards to the Veteran's claimed coronary artery disease, he contends that service connection for such disability is warranted on a presumptive basis due to his actual exposure to herbicides.  Specifically, he has alleged that he served aboard the U.S.S. Roosevelt during the Vietnam War and that it traveled close enough to the shore so as to be considered in-county service.  The Board also notes that the Veteran's representative has asserted that the Veteran was actually a "brown water" veteran.  Service personnel records indicate that the Veteran served aboard the U.S.S. Roosevelt from January 1966 to May 1968.  A December 2010 Personnel Information Exchange System (PIES) response indicates that the U.S.S. Roosevelt was in the official waters of the Republic of Vietnam from August 9, 1966 to September 12, 1966; October 1, 1996 to October 3, 1966; October 19, 1996 to November 14, 1966; November 24, 1966 to December 28, 1966 and from January 20, 1967 to January 21, 1967.  The specific locations of the U.S.S. Roosevelt during these periods were not provided.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean Demilitarized Zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Ischemic heart disease is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014); but see also 38 C.F.R. § 3.309(e), Note 2 (2014). 

However, the Veteran has not alleged that he served in the Republic of Vietnam but rather has alleged herbicide exposure while aboard the U.S.S. Roosevelt.  The Board notes that service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Nonetheless, VA has observed that some larger Blue Water Navy vessels, including destroyers, periodically entered inland waterways (such as the Saigon River in the southern delta area) to provide gun support for land-based or riverine operations.  See Veterans Benefits Administration (VBA) Training Letter 10-6 (Sept. 9, 2010).  VA has specific evidentiary development procedures in place which include researching a ship's location through deck log research.  Id.   The Board also notes that the U.S.S. Roosevelt has not been identified as having entered the inland waterways of Vietnam.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

As such, the Board must remand this claim to associate with the record deck logs for the U.S.S. Roosevelt for those periods in which it operated in the official waters of the Republic of Vietnam as listed above.  Additionally, upon receipt of the deck logs, the AOJ should forward these documents to the United States Army and Joint Services Records Research Center (JSRRC) for a determination as to whether any of the reported locations establish inland water service in Vietnam.  In this respect, the Board does not view itself or the AOJ as possessing the competence to interpret longitude and latitude position charts.

The Board notes that the Veteran submitted an Authorization and Consent to Release Information to the VA (VA Form 21-4142) allowing VA to obtain records related to treatment for coronary artery disease from a private hospital in November 2010.  He also submitted a VA Form 21-4142 allowing VA to obtain records related to treatment for heart disease from a private facility in December 2004.  Such identified records are not contained in the record.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that the identified records can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that private treatment records from the Memorial Hospital and the Heart Institute of East Texas may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy) and attempt to obtain the deck logs from U.S.S. Roosevelt for the periods from August 9, 1966 to September 12, 1966; October 1, 1996 to October 3, 1966; October 19, 1996 to November 14, 1966; November 24, 1966 to December 28, 1966 and from January 20, 1967 to January 21, 1967.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Upon receipt of the deck logs, the AOJ should forward the deck logs to JSRRC and request them to determine whether the U.S.S. Roosevelt entered the inland waterways of Vietnam, as claimed by the Veteran, based upon an analysis of the longitude and latitude position charts.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




